Mr. Chief Justice Clarity delivered the opinion of the court: The above cases appear to arise out of claims for back salary for services rendered by claimant during the past biennium. It appears the Attorney General made investigation in both of the above cases and the investigation appears to this court to be thorough and systematic. The Attorney General recommends that claimant Johnson, No. 1733, be allowed the sum of $300.00 and that claimant Backus, No. 1743, be allowed the sum of $400.00. The court, therefore, recommends that the claimant Johnson be allowed the sum of $300.00 and that said claimant Backus be allowed the sum of $400.00.